COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00137-CR


MARC ALYM KENNEDY                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 0525899A

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In 1994, the trial court sentenced appellant Marc Alym Kennedy to six

years’ confinement for burglary. In February 2018, he filed a notice of appeal.

We sent him a letter expressing our concern that we lacked jurisdiction over the

appeal because the notice of appeal was not timely.      We informed him that




      1
      See Tex. R. App. P. 47.4.
unless he filed a response showing grounds for continuing the appeal, we would

dismiss it.

      Kennedy responded to our letter, but his response does not show grounds

for continuing the appeal.   Because his notice of appeal was not timely and

because a timely notice of appeal is an essential component of our jurisdiction,

we dismiss the appeal. See Tex. R. App. P. 25.2(b), 26.2(a)(1) (stating that a

defendant has thirty days after the imposition of a sentence to file a notice of

appeal), 43.2(f); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993) (discussing the

rule of appellate procedure that preceded rule 26.2, which likewise required the

filing of a notice of appeal within thirty days after the imposition of a sentence,

and dismissing an untimely appeal for want of jurisdiction).


                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE



PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2018




                                         2